1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                          WESTERN DIVISION

11

12   NOELLE REYNA,                               )   No. CV 17-5428-PLA
                                                 )
13                        Plaintiff,             )   MEMORANDUM OPINION AND ORDER
                                                 )
14                 v.                            )
                                                 )
15   NANCY BERRYHILL, DEPUTY                     )
     COMMISSIONER OF OPERATIONS                  )
16   FOR THE SOCIAL SECURITY                     )
     ADMINISTRATION,                             )
17                                               )
                          Defendant.             )
18                                               )

19                                                    I.

20                                            PROCEEDINGS

21          Plaintiff filed this action on July 23, 2017, seeking review of the Commissioner’s1 denial of

22   her applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”)

23   payments. The parties filed Consents to proceed before a Magistrate Judge on October 5, 2017,

24

25      1
            On March 6, 2018, the Government Accountability Office stated that as of November 17,
26   2017, Nancy Berryhill’s status as Acting Commissioner violated the Federal Vacancies Reform Act
     (5 U.S.C. § 3346(a)(1)), which limits the time a position can be filled by an acting official. As of
27   that date, therefore, she was not authorized to continue serving using the title of Acting
     Commissioner. As of November 17, 2017, Berryhill has been leading the agency from her position
28   of record, Deputy Commissioner of Operations.
1    and February 26, 2018. Pursuant to the Court’s Order, the parties filed a Joint Stipulation

2    (alternatively “JS”) on August 14, 2018, that addresses their positions concerning the disputed

3    issues in the case. The Court has taken the Joint Stipulation under submission without oral

4    argument.

5

6                                                     II.

7                                             BACKGROUND

8           Plaintiff was born on August 26, 1966. [Administrative Record (“AR”) at 20, 188, 190.] She

9    has past relevant work experience as a stock clerk, a florist, a retail assistant manager, a bead

10   worker, and a picture framer. [AR at 28, 66-67.]

11          On November 7, 2012, plaintiff filed an application for a period of disability and DIB, and

12   on November 28, 2012, she filed an application for SSI payments, alleging in both that she has

13   been unable to work since November 16, 2011. [AR at 20; see also AR at 188-89, 190-91.] After

14   her applications were denied initially and upon reconsideration, plaintiff timely filed a request for

15   a hearing before an Administrative Law Judge (“ALJ”). [AR at 152-53.] A hearing was held on

16   February 24, 2016, at which time plaintiff appeared represented by an attorney, and testified on

17   her own behalf. [AR at 36-73.] A vocational expert (“VE”) also testified. [AR at 64-72.] On March

18   30, 2016, the ALJ issued a decision concluding that plaintiff was not under a disability from

19   November 16, 2011, the alleged onset date, through March 30, 2016, the date of the decision.

20   [AR at 20-30.] Plaintiff requested review of the ALJ’s decision by the Appeals Council. [AR at

21   186-87.] When the Appeals Council denied plaintiff’s request for review on May 25, 2017 [AR at

22   1-5], the ALJ’s decision became the final decision of the Commissioner. See Sam v. Astrue, 550

23   F.3d 808, 810 (9th Cir. 2008) (per curiam) (citations omitted). This action followed.

24

25                                                    III.

26                                       STANDARD OF REVIEW

27          Pursuant to 42 U.S.C. § 405(g), this Court has authority to review the Commissioner’s

28   decision to deny benefits. The decision will be disturbed only if it is not supported by substantial

                                                       2
1    evidence or if it is based upon the application of improper legal standards. Berry v. Astrue, 622

2    F.3d 1228, 1231 (9th Cir. 2010) (citation omitted).

3           “Substantial evidence means more than a mere scintilla but less than a preponderance; it

4    is such relevant evidence as a reasonable mind might accept as adequate to support a

5    conclusion.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (citation omitted). “Where

6    evidence is susceptible to more than one rational interpretation, the ALJ’s decision should be

7    upheld.” Id. (internal quotation marks and citation omitted). However, the Court “must consider

8    the entire record as a whole, weighing both the evidence that supports and the evidence that

9    detracts from the Commissioner’s conclusion, and may not affirm simply by isolating a specific

10   quantum of supporting evidence.” Id. (quoting Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir.

11   2014) (internal quotation marks omitted)). The Court will “review only the reasons provided by the

12   ALJ in the disability determination and may not affirm the ALJ on a ground upon which he did not

13   rely.” Id. (internal quotation marks and citation omitted); see also SEC v. Chenery Corp., 318 U.S.

14   80, 87, 63 S. Ct. 454, 87 L. Ed. 626 (1943) (“The grounds upon which an administrative order

15   must be judged are those upon which the record discloses that its action was based.”).

16

17                                                  IV.

18                                 THE EVALUATION OF DISABILITY

19          Persons are “disabled” for purposes of receiving Social Security benefits if they are unable

20   to engage in any substantial gainful activity owing to a physical or mental impairment that is

21   expected to result in death or which has lasted or is expected to last for a continuous period of at

22   least twelve months. Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014) (quoting

23   42 U.S.C. § 423(d)(1)(A)).

24

25   A.     THE FIVE-STEP EVALUATION PROCESS

26          The Commissioner (or ALJ) follows a five-step sequential evaluation process in assessing

27   whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920; Lounsburry v. Barnhart, 468

28   F.3d 1111, 1114 (9th Cir. 2006) (citing Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999)).

                                                      3
1    In the first step, the Commissioner must determine whether the claimant is currently engaged in

2    substantial gainful activity; if so, the claimant is not disabled and the claim is denied. Lounsburry,

3    468 F.3d at 1114. If the claimant is not currently engaged in substantial gainful activity, the

4    second step requires the Commissioner to determine whether the claimant has a “severe”

5    impairment or combination of impairments significantly limiting her ability to do basic work

6    activities; if not, a finding of nondisability is made and the claim is denied. Id. If the claimant has

7    a “severe” impairment or combination of impairments, the third step requires the Commissioner

8    to determine whether the impairment or combination of impairments meets or equals an

9    impairment in the Listing of Impairments (“Listing”) set forth at 20 C.F.R. § 404, subpart P,

10   appendix 1; if so, disability is conclusively presumed and benefits are awarded. Id. If the

11   claimant’s impairment or combination of impairments does not meet or equal an impairment in the

12   Listing, the fourth step requires the Commissioner to determine whether the claimant has sufficient

13   “residual functional capacity” to perform her past work; if so, the claimant is not disabled and the

14   claim is denied. Id. The claimant has the burden of proving that she is unable to perform past

15   relevant work. Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). If the claimant meets

16   this burden, a prima facie case of disability is established. Id. The Commissioner then bears

17   the burden of establishing that the claimant is not disabled because there is other work existing

18   in “significant numbers” in the national or regional economy the claimant can do, either (1) by

19   the testimony of a VE, or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R. part

20   404, subpart P, appendix 2. Lounsburry, 468 F.3d at 1114. The determination of this issue

21   comprises the fifth and final step in the sequential analysis. 20 C.F.R. §§ 404.1520, 416.920;

22   Lester v. Chater, 81 F.3d 721, 828 n.5 (9th Cir. 1995); Drouin, 966 F.2d at 1257.

23

24   B.     THE ALJ’S APPLICATION OF THE FIVE-STEP PROCESS

25          At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity since

26

27

28

                                                       4
1    November 16, 2011, the alleged onset date.2 [AR at 22.] At step two, the ALJ concluded that

2    plaintiff has the severe impairments of degenerative disc disease, cervical and lumbar spine;

3    adjustment disorder; and anxiety disorder. [Id.] He found plaintiff’s right lateral epicondylitis was

4    non-severe, and that her alleged hearing loss and vertigo were not medically determinable

5    impairments. [AR at 24-25.] At step three, the ALJ determined that plaintiff does not have an

6    impairment or a combination of impairments that meets or medically equals any of the impairments

7    in the Listing. [AR at 25.] The ALJ further found that plaintiff retained the residual functional

8    capacity (“RFC”)3 to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b),4

9    “except: low stress, only occasional decision making required and only occasional changes in the

10   work setting; occasional interaction with the public.” [AR at 26.] At step four, based on plaintiff’s

11   RFC and the testimony of the VE, the ALJ concluded that plaintiff is unable to perform any of her

12   past relevant work as a stock clerk, a florist, a retail assistant manager, a bead worker, and a

13   picture framer. [AR at 28, 67-69.] At step five, based on plaintiff’s RFC, vocational factors, and

14   the VE’s testimony, the ALJ found that there are jobs existing in significant numbers in the national

15   economy that plaintiff can perform, including work as an “assembler, small products” (Dictionary

16   of Occupational Titles (“DOT”) No. 706.684-022), and as a “photocopy machine operator” (DOT

17   No. 207.685-014). [AR at 29, 69.] Accordingly, the ALJ determined that plaintiff was not disabled

18

19      2
           The ALJ concluded that plaintiff met the insured status requirements of the Social
     Security Act through December 31, 2015. [AR at 22.]
20
        3
             RFC is what a claimant can still do despite existing exertional and nonexertional
21
     limitations. See Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). “Between steps
22   three and four of the five-step evaluation, the ALJ must proceed to an intermediate step in which
     the ALJ assesses the claimant’s residual functional capacity.” Massachi v. Astrue, 486 F.3d 1149,
23   1151 n.2 (9th Cir. 2007) (citation omitted).
24      4
            “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
     objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this
25
     category when it requires a good deal of walking or standing, or when it involves sitting most of
26   the time with some pushing and pulling of arm or leg controls. To be considered capable of
     performing a full or wide range of light work, you must have the ability to do substantially all of
27   these activities. If someone can do light work, we determine that he or she can also do sedentary
     work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for
28   long periods of time.” 20 C.F.R. §§ 404.1567(b), 416.967(b).

                                                        5
1    at any time from the alleged onset date of November 16, 2011, through March 30, 2016, the date

2    of the decision. [AR at 30.]

3

4                                                     V.

5                                          THE ALJ’S DECISION

6           Plaintiff contends that the ALJ erred when he: (1) assessed plaintiff’s subjective symptom

7    testimony; (2) assessed the medical evidence; and (3) failed to consider plaintiff’s obesity in his

8    analysis. [JS at 3.] As set forth below, the Court agrees with plaintiff, in part, and remands for

9    further proceedings.

10

11   A.     SUBJECTIVE SYMPTOM TESTIMONY

12          Plaintiff contends that the ALJ’s “adverse credibility assessment is not supported by clear

13   and convincing reasons.” [JS at 4.]

14          The ALJ summarized plaintiff’s testimony as follows:

15          [Plaintiff] testified that she stopped working in October 2011 at Ralph’s supermarket.
            She stated that she had physical problems including fibroids that made it hard for
16          her to bend, high blood pressure, hearing problems due to a loud speaker, and
            cervical and lumbar spine issues that started after working on a flat, slippery
17          surface. She said she was able to continue lifting, but would have low back pain
            after standing too long. She said that she has learned to “ease up.” She said she
18          also has pains when she reaches out and grabs something. She said she has sharp
            pain in her lower back about once a month. She said lifting her nieces too much,
19          who weigh 25 pounds and 50 pounds [sic]. She testified that she helps babysit her
            nieces. She said that the girls don’t let her sit ever. She said she is still working.
20          She said she can sit for a half [sic] before she needs to adjust herself and then is
            done sitting after an hour. She said it feels like she has a pinched nerve in her
21          arms. She said the chiropractic treatment helps and if she gets the treatment
            regularly, she is okay.
22
            [Plaintiff] testified that she was told on her last day of work she was abnormally slow,
23          and she was then told that she had posttraumatic stress disorder. She said it
            causes her to fall to the floor. She said her doctors haven’t said much about it. She
24          said she takes Lexapro, which she said has helped. She said Adderall really helped
            her focus. She said she stopped it on accident. She said she has trouble focusing
25          and if she is around people[] she doesn’t know[,] she gets dry mouth and sweats.
            She said she gets anxious around people and nervous. She said in the last two
26          weeks, she’s had vertigo. She said she also has intense emotions and will cry in
            front of people. She said it happens now once a month.
27

28   [AR at 26-27.]

                                                       6
1           The ALJ found that plaintiff’s statements “concerning the intensity, persistence and limiting

2    effects of these symptoms are not entirely consistent with the evidence for the reasons explained

3    in this decision.” [AR at 27.] With respect to plaintiff’s statements of back and neck pain, the ALJ

4    stated that plaintiff “does not frequently use narcotic pain medications and has had little therapy

5    or treatment from physicians or orthopedic specialists for her back, which lessens the consistency

6    of her statements that she suffers from severe, intractable pain.” [Id.] He also noted that plaintiff’s

7    activities of daily living, which include “no trouble getting dressed, putting on socks or shoes, doing

8    housework, driving, or sleeping through the night,” and “extensively babysit[ting] her nieces,” are

9    not as limited as would be expected given her complaints of disabling symptoms and limitations.

10   [AR at 27, 28.] The ALJ further found that because there was “little in the way of objective findings

11   by her treating mental health providers,” plaintiff’s “testimony regarding her mental symptoms [was

12   rendered] less than fully consistent.” [AR at 27-28.]

13          On March 28, 2016, two days prior to the ALJ’s decision in this case, SSR 16-3p went into

14   effect. See SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016). SSR 16-3p supersedes SSR 96-7p,

15   the previous policy governing the evaluation of subjective symptoms. Id. at *1. SSR 16-3p

16   indicates that “we are eliminating the use of the term ‘credibility’ from our sub-regulatory policy,

17   as our regulations do not use this term.” Id. Moreover, “[i]n doing so, we clarify that subjective

18   symptom evaluation is not an examination of an individual’s character[;] [i]nstead, we will more

19   closely follow our regulatory language regarding symptom evaluation.” Id.; Trevizo v. Berryhill,

20   871 F.3d 664, 678 n.5 (9th Cir. 2017). Thus, the adjudicator “will not assess an individual’s overall

21   character or truthfulness in the manner typically used during an adversarial court litigation. The

22   focus of the evaluation of an individual’s symptoms should not be to determine whether he or she

23   is a truthful person.” SSR 16-3p, 2016 WL 1119029, at *10. The ALJ is instructed to “consider

24   all of the evidence in an individual’s record,” “to determine how symptoms limit ability to perform

25   work-related activities.” Id. at *2. The Ninth Circuit also noted that SSR 16-3p “makes clear what

26   our precedent already required: that assessments of an individual’s testimony by an ALJ are

27   designed to ‘evaluate the intensity and persistence of symptoms after [the ALJ] find[s] that the

28   individual has a medically determinable impairment(s) that could reasonably be expected to

                                                       7
1    produce those symptoms,’ and ‘not to delve into wide-ranging scrutiny of the claimant’s character

2    and apparent truthfulness.’” Trevizo, 871 F.3d at 678 n.5 (citing SSR 16-3p).

3           To determine the extent to which a claimant’s symptom testimony must be credited, the

4    Ninth Circuit has “established a two-step analysis.” Trevizo, 871 F.3d at 678 (citing Garrison, 759

5    F.3d at 1014-15). “First, the ALJ must determine whether the claimant has presented objective

6    medical evidence of an underlying impairment which could reasonably be expected to produce the

7    pain or other symptoms alleged.” Id. (quoting Garrison, 759 F.3d at 1014-15); Treichler v. Comm’r

8    of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d

9    1028, 1036 (9th Cir. 2007)) (internal quotation marks omitted). If the claimant meets the first test,

10   and the ALJ does not make a “finding of malingering based on affirmative evidence thereof”

11   (Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)), the ALJ must “evaluate the

12   intensity and persistence of [the] individual’s symptoms . . . and determine the extent to which

13   [those] symptoms limit [her] . . . ability to perform work-related activities . . . .” SSR 16-3p, 2016

14   WL 1119029, at *4. An ALJ must provide specific, clear and convincing reasons for rejecting a

15   claimant’s testimony about the severity of her symptoms. Trevizo, 871 F.3d at 678 (citing

16   Garrison, 759 F.3d at 1014-15); Treichler, 775 F.3d at 1102.

17          Where, as here, plaintiff has presented evidence of an underlying impairment, and the ALJ

18   did not make a finding of malingering [see generally AR at 22-28], the ALJ’s reasons for rejecting

19   a claimant’s credibility5 must be specific, clear and convincing. Brown-Hunter v. Colvin, 806 F.3d

20   487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014) (citing Molina

21   v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)). “General findings [regarding a claimant’s

22   credibility] are insufficient; rather, the ALJ must identify what testimony is not credible and what

23   evidence undermines the claimant’s complaints.” Burrell, 775 F.3d at 1138 (quoting Lester, 81

24   F.3d at 834) (quotation marks omitted). The ALJ’s findings “‘must be sufficiently specific to allow

25   a reviewing court to conclude the adjudicator rejected the claimant’s testimony on permissible

26

27
       5
            While SSR 16-3p eliminated the use of the term “credibility,” case law using that term is still
28   instructive in the Court’s analysis.

                                                       8
1    grounds and did not arbitrarily discredit a claimant’s testimony regarding pain.’” Brown-Hunter,

2    806 F.3d at 493 (quoting Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991) (en banc)). A

3    “reviewing court should not be forced to speculate as to the grounds for an adjudicator’s rejection

4    of a claimant’s allegations of disabling pain.” Bunnell, 947 F.2d at 346. As such, an “implicit”

5    finding that a plaintiff’s testimony is not credible is insufficient. Albalos v. Sullivan, 907 F.2d 871,

6    874 (9th Cir. 1990) (per curiam).

7           Here, in discounting plaintiff’s testimony, the ALJ found the following: (1) plaintiff had

8    received little treatment or therapy for her back and neck conditions; (2) plaintiff’s daily activities

9    are not consistent with the alleged severity of her symptoms and limitations; and (3) plaintiff’s

10   statements regarding her mental health symptoms are not supported by the objective findings of

11   her treating mental health providers. [AR at 26-28.]

12

13          1.     Limited Treatment

14          The ALJ found that plaintiff’s “allegations concerning the intensity, persistence and limiting

15   effects of her symptoms” were “not entirely consistent” with the medical evidence. [Id.] He noted

16   that although she testified that she had “severe, intractable pain” in her back and neck, the fact

17   that she did not “frequently use narcotic pain medications and has had little therapy or treatment

18   . . . for her back . . . lessens the consistency of her statements.” [AR at 27 (emphasis added).]

19          An ALJ may properly rely on the fact that only routine and conservative treatment has been

20   prescribed to discount subjective symptom testimony. Johnson v. Shalala, 60 F.3d 1428, 1432

21   (9th Cir. 1995). “Conservative treatment” has been characterized by the Ninth Circuit as, for

22   example, “treat[ment] with an over-the-counter pain medication” (see, e.g., Parra v. Astrue, 481

23   F.3d 742, 751 (9th Cir. 2007) (emphasis added); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th

24   Cir. 2008) (holding that the ALJ properly considered the plaintiff’s use of “conservative treatment

25   including physical therapy and the use of anti-inflammatory medication, a transcutaneous electrical

26   nerve stimulation unit, and a lumbosacral corset”)), or a physician’s failure “to prescribe . . . any

27   serious medical treatment for [a claimant’s] supposedly excruciating pain.” Meanel v. Apfel, 172

28   F.3d 1111, 1114 (9th Cir. 1999).

                                                        9
1           Plaintiff contends that the record reflects that she saw two orthopedic physicians -- Dr.

2    Bashner and Dr. Simic – whom the ALJ neither named nor referred to in his decision. [JS at 5

3    (citing AR at 1190, 1244-50).] She observes that there are also MRI reports that corroborate her

4    “reports of pain,” and that the MRI report dated December 30, 2013, “revealed 3-4 mm disc bulges

5    at both her cervical and lumbar spinal regions.” [Id. (citing AR at 1150).] She states that the 2014

6    examination report by the orthopedic consultative examiner reflects that she had decreased range

7    of motion in her cervical and lumbar spines, and that she weighed 200 pounds. [Id. (citing AR at

8    1151, 1152).] Plaintiff deems this reason given by the ALJ for discounting her testimony to be

9    “meritless” because plaintiff “underwent a hysterectomy and hernia surgery,” and she “was

10   prescribed and took Diovan, Metropolol, and Clonidine,” which are used to treat hypertension, and

11   ADHD. [JS at 12 (citations omitted).] She notes that she treats with a chiropractor to “treat her

12   physical pain.” [Id.]

13          Defendant responds that the two orthopedic reports referred to by plaintiff were prepared

14   by “two different qualified medical examining physicians in Plaintiff’s workers compensation case.”

15   [JS at 8 (citing AR at 1190-93, 1244-50).] Defendant further asserts that plaintiff “fails to cite to

16   any evidence that she received anything other than the most basic treatment for her physical

17   impairments.” [Id.]

18          The Court agrees that the ALJ completely failed to mention and/or adequately consider

19   plaintiff’s treatment with Dr. Bashner, Dr. Simic, and chiropractor Michael D. Bateman, D.C.,

20   CCFC, QME, IDE. In fact, as discussed in more detail below, Dr. Bateman’s 15-year history of

21   treating plaintiff belies the ALJ’s assertion that plaintiff “has had little therapy or treatment . . . for

22   her back.” [AR at 27.] Moreover, in light of the fact that Dr. Bateman’s opinion provides support

23   for plaintiff’s testimony, as do the clinical findings of the consultative orthopedic examiner, this

24   error was not harmless. This was not a clear and convincing reason to discount plaintiff’s

25   subjective symptom testimony.

26

27          2.      Activities of Daily Living

28          The ALJ also pointed to plaintiff’s description of her daily activities as not being consistent

                                                         10
1    with her complaints of disabling symptoms and limitations. [AR at 27, 28.] Plaintiff does not

2    address this reason, and defendant contends that although plaintiff mentioned the ALJ’s reliance

3    on plaintiff’s daily activities to find her testimony “less than fully credible,” she “does not actually

4    challenge the ALJ’s reliance on this factor” and, therefore, “any such error would be harmless as

5    Plaintiff has not presented any argument that the ALJ’s reliance on daily activities was improper.”

6    [JS at 6 (citations omitted).] Defendant also argues that the ALJ properly found that “with respect

7    to both the physical and mental impairments, Plaintiff’s admitted levels of daily activity were

8    inconsistent with her allegations that her symptoms were disabling.” [JS at 9 (citing AR at 27-28)

9    (emphasis added).]

10          The Court agrees that plaintiff presents no arguments with respect to this factor as it relates

11   to her physical impairments. Even if she did provide argument, the Court agrees with the ALJ’s

12   assessment that plaintiff’s ability to “extensively babysit her nieces,” seems to be inconsistent with

13   her allegations of disabling physical pain. Indeed, plaintiff testified that although she can babysit

14   her nieces, the only reason she could not babysit for other children is that she is “so insecure,” and

15   is “not well enough for them to want to hire me to take care of their children.” [AR at 62.] She

16   explained that her nieces, who are 6 and “almost 2,” and weigh 50 pounds and 25 pounds

17   respectively, do not ever let her sit, and that sometimes she has to lift them both at the same time.

18   [AR at 46-49.] She also said that “one of [her] nieces sometimes” is too heavy too lift. [AR at 47.]

19          However, the only mention by the ALJ of plaintiff’s activities of daily living in connection with

20   plaintiff’s mental impairments was a passing mention that “caring for small children can be quite

21   demanding, both mentally and physically.” [AR at 28.] To the extent that this “dicta” was intended

22   to be a reason given by the ALJ for discounting plaintiff’s testimony regarding her mental health

23   symptoms and limitations, the Court does not find it to be a clear and convincing reason supported

24   by substantial evidence.

25          As the matter is otherwise subject to remand based on the ALJ’s failure to provide clear and

26   convincing reasons for discounting plaintiff’s testimony regarding her mental health symptoms and

27   limitations (as the above reason was the only reason given for discounting that testimony), and

28   for reconsideration of the medical opinions of record relating to plaintiff’s physical impairments,

                                                       11
1    the ALJ on remand must reconsider all of her testimony regarding her physical and mental

2    limitations.

3

4           3.      Objective Evidence

5           While a lack of objective medical evidence supporting a plaintiff’s subjective complaints

6    cannot provide the only basis to reject a claimant’s subjective symptom testimony (Trevizo, 871

7    F.3d at 679 (quoting Robbins, 466 F.3d at 883)), it is one factor that an ALJ can consider in

8    evaluating symptom testimony. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005)

9    (“Although lack of medical evidence cannot form the sole basis for discounting pain testimony, it

10   is a factor the ALJ can consider in his credibility analysis.”); accord Rollins v. Massanari, 261 F.3d

11   853, 857 (9th Cir. 2001). As the Ninth Circuit recently held, “an ALJ’s ‘vague allegation’ that a

12   claimant’s testimony is ‘not consistent with the objective medical evidence,’ without any ‘specific

13   finding in support’ of that conclusion, is insufficient.” Treichler, 775 F.3d at 1103 (citation omitted);

14   see Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017) (ALJ’s statement that plaintiff’s

15   testimony regarding the intensity, persistence, and limiting effects of his symptoms was not

16   credible to the extent his testimony is “inconsistent with the above residual functional capacity

17   assessment” is an insufficient basis for discrediting testimony).

18          Here, the ALJ stated that plaintiff’s mental health records “largely contain [plaintiff’s] reports

19   of her symptoms, but there is little in the way of objective findings by her treating mental health

20   providers.” [JS at 27 (citation omitted).] He noted that mental status examinations reflected that

21   plaintiff’s “thinking was logical and there were no signs of cognitive difficulty,” her ability to pay

22   attention was intact, she generally reported to her psychiatrist that she was “doing okay,” she

23   discussed her complaints “about issues with her family to the psychologist . . . suggest[ing] that

24   [plaintiff] was experiencing situation stressors, but evidence does not support a frank psychiatric

25   basis for [her] reported subjective symptoms.” [Id. (citation omitted).]

26          Plaintiff notes that the ALJ’s finding that there was little in the way of objective findings from

27   her mental health treating providers “is untrue.” [JS at 4.] She states that Daljit S. Mac, M.D.,

28   “documented findings on examination relative to mood, signs of anxiety, signs of depression, as

                                                        12
1    well as limited insight and judgment”; David R. Kauss, Ph.D., a licensed psychologist, noted that

2    plaintiff appeared depressed and anxious; termed her a “rambling historian”; found evidence of

3    impaired concentration and memory, and stated that she had trouble with remote recall and

4    difficulty with serial sevens; and, in a supplemental report after a “significant period of time of

5    psychiatric treatment,” Dr. Kauss opined that plaintiff “had a persistence of psychiatric symptoms,

6    with no significant improvement.” [JS at 4-5 (citing AR at 986, 987, 1033, 1256, 1261-1341).]

7    Plaintiff further submits that the record reflects the following: an anxious mood “nearly every time

8    on examination” [JS at 11 (citing AR at 895, 898, 904, 907, 913, 916, 919, 922, 925, 928, 931,

9    936, 938, 941, 944, 947, 950, 953, 1037 (as reported by the consultative examiner))]; a disheveled

10   appearance [id. (citing AR at 894, 915, 918, 930, 937, 946)]; agitated motor activity [id. (citing AR

11   at 894, 903, 909, 924, 930, 949)]; that she described feeling agitated and becoming upset easily

12   and reported crying spells [JS at 11-12 (citing AR at 904, 938, 941, 944, 947, 1141)]; that even

13   on Lexapro she was not doing well [JS at 11 (citing AR at 919)]; and that she required a lot of

14   support. [Id. (citing AR at 919).]

15          Defendant repeats the ALJ’s finding that the record included “few objective, positive mental

16   status examination findings from Plaintiff’s treating psychiatrist.        On numerous occasions,

17   Plaintiff’s thinking was logical, and there were no signs of cognitive difficulties.” [JS at 9-10 (citing

18   AR at 27, 1120, 1216, 1218, 1226, 1232, 1234, 1238, 1240).]

19          The Court concludes that the ALJ’s finding that the objective evidence record did not

20   support plaintiff’s mental health limitations was not a clear and convincing reason supported by

21   substantial evidence to discount her testimony about her mental health limitations. In any event,

22   it was the only reason given for discounting her subjective symptom testimony on this issue, which

23   itself is error. Remand is warranted on this issue.

24

25   B.     ASSESSMENT OF OBJECTIVE MEDICAL EVIDENCE

26          On December 30, 2013, Dr. Bateman issued a report regarding his treatment -- since 1997

27   -- of plaintiff. [AR at 1141-47.] In that report, he described the results of his February 26, 2013,

28   physical examination of plaintiff, and compared his grip strength findings to a similar examination

                                                        13
1    he had conducted in September 2005. [See AR at 1142.] In his February 26, 2013, examination,

2    Dr. Bateman generally found pain and tenderness to palpation in plaintiff’s cervical and thoracic

3    spines; limited range of motion in the cervical spine; slight to moderate pain in the right elbow and

4    right wrist; “limited [range of motion of the elbow and wrist joints] at or near the end ranges of

5    flexion, extension abduction, abduction, supination and pronation”; and, based on cervical testing,

6    plaintiff was positive bilaterally for cervical compression, cervical distraction, and shoulder

7    depression. [Id.] With respect to plaintiff’s thoracolumbar-sacral examination, he found palpable

8    pain and tenderness in the spinous processes at several levels; spasms; reduced range of motion;

9    positive Laseque’s, Kemp’s, Milgram’s, and Valsalva tests; and positive bilateral leg raising test

10   results at 80 degrees and pain with passive leg raising. [AR at 1143-44.] Dr. Bateman reviewed

11   an August 30, 2013, MRI scan of plaintiff’s cervical spine and noted moderate spondylosis from

12   C4-C7, moderate central canal stenosis at C4-C5 and C5-C6, and severe right foraminal

13   narrowing at C5-C6 and moderate bilateral foraminal narrowing at C6-C7. [AR at 1144.] He

14   further noted that an August 30, 2013, MRI of plaintiff’s lumbar spine revealed marked

15   degenerative changes of the facets at L4-L5 associated with anterior degeneration

16   spondylolisthesis and moderate lateral recess stenosis, with mild bilateral foraminal narrowing;

17   and bilateral bulging without stenosis at L2-L3 and L3-L4. [Id.] Additionally, he stated that

18   September 5, 1997, x-rays revealed “[r]eversal of the cervical lordosis with moderate loss of the

19   disc space at C5-6. Moderate consummate arthropathy at C4-5 and C5-6.” [AR at 1145.] He

20   diagnosed plaintiff with disc herniation at L4-L5 with spondylosis and moderate lateral recess

21   stenosis; lumbar spine degeneration; multiple disc herniations in the cervical spine with associated

22   degeneration and stenosis; sciatica; cervical radiculopathy; chronic wrist and hand pain; knee

23   pain; and leg pain. [Id.] Dr. Bateman opined that plaintiff’s prognosis for improvement is “poor”

24   because the cervical and lumbar disc herniation “superimposed on [her] underlying degenerative

25   changes,” as evidenced from the 1997 x-ray that “already had degenerative changes.” [AR at

26   1146.] He stated that the 2013 MRI reflected that her condition “has markedly worsened.” [Id.]

27   He stated that plaintiff is unable to sit for prolonged periods greater than 60 minutes; unable to

28   stand greater than 60 minutes without discomfort and increased radiculopathy in her lower

                                                      14
1    extremity; and the degenerative changes in her cervical spine causing radiculopathy in the upper

2    extremity with muscle weakness and pain has been “clinically correlated with positive orthopedic

3    testing, neurological and strength testing.” [AR at 1146-47.] He also stated the following:

4           [Plaintiff] has emotional and psychological issues that need to be addressed. They
            are beyond the scope of my expertise. [She] has indicated that she has been
5           diagnosed with posttraumatic stress disorder. I have seen the emotional toll and the
            effect of these stresses on Ms. Reyna over the 15 plus years that I have treated her
6           in my office. I have seen the emotional changes that have occurred. These would
            in my opinion also cause in the patient to have limited employability. Thus, it is my
7           opinion, with a reasonable degree of medical and chiropractic certainty, Noelle
            Reyna is not a candidate for any form of gainful employment.
8

9    [AR at 1146-47.]

10          Without discussing what Dr. Bateman’s conclusions were, the ALJ gave “little weight” to

11   them. [AR at 28.] The ALJ noted that a chiropractor is not considered an acceptable medical

12   source, and stated that “the extreme limitations [found by Dr. Bateman] are inconsistent with the

13   [April 29, 2014] findings and conclusions of the orthopedic consultative examiner, an acceptable

14   medical source. Additionally, there are no treatment notes from the chiropractor in the file

15   supporting his conclusions.” [AR at 28.]

16          Plaintiff states that Dr. Bateman treated her physical pain. [JS at 12 (citing AR at 1106).]

17   She notes that he issued his opinion in his capacity as a Qualified Medical Evaluator, and provided

18   a detailed analysis regarding her limitations. [JS at 15 (citing AR at 1141-47).] She argues that

19   the ALJ erred when he gave “little weight” to Dr. Bateman’s opinion and that he failed to articulate

20   the legal standard for evaluating “other source” opinions like those of Dr. Bateman. [Id.]

21          Defendant responds that the ALJ provided appropriate reasons for discounting the “other

22   source” opinion of Dr. Bateman. [JS at 19.]

23          The fact “that a medical opinion is from an ‘acceptable medical source’ is a factor that may

24   justify giving that opinion greater weight than an opinion from a medical source who is not an

25   ‘acceptable medical source’ because . . . ‘acceptable medical sources’ ‘are the most qualified

26   health care professionals.’” SSR 06-03p, 2006 WL 2329939, at *5. “Medical sources who are not

27   ‘acceptable medical sources,’ [include] nurse practitioners, physician assistants, licensed clinical

28   social workers, naturopaths, chiropractors, audiologists, and therapists”, and “only ‘acceptable

                                                     15
1    medical sources’ can [provide] medical opinions [and] only ‘acceptable medical sources’ can be

2    considered treating sources, whose medical opinions may be entitled to controlling weight.” See

3    SSR 06-03p, 2006 WL 2329939, at *2 (citations omitted); see also Popa v. Berryhill, 872 F.3d 901,

4    907 (9th Cir. 2017). Nevertheless, even under the Administration’s earlier regulations, evidence

5    from “other medical” sources, including chiropractors, can demonstrate the “severity of the

6    individual’s impairment(s) and how it affects the individual’s ability to function.” SSR 06-03p, 2006

7    WL 2329939, at *2. Indeed, the Social Security Administration has recognized that with “the

8    growth of managed health care in recent years and the emphasis on containing medical costs,

9    medical sources who are not ‘acceptable medical sources,’ . . . have increasingly assumed a

10   greater percentage of the treatment and evaluation functions previously handled primarily by

11   physicians and psychologists.” SSR 06-03p, 2006 WL 2329939, at *3. Therefore, according to

12   the Administration, opinions from other medical sources, “who are not technically deemed

13   ‘acceptable medical sources’ under our rules, are important and should be evaluated on key

14   issues such as impairment severity and functional effects.” Id.

15          Relevant factors when determining the weight to be given to an “other” medical source

16   include: how long the source has known and how frequently the source has seen the individual;

17   how consistent the opinion is with other evidence; the degree to which the source presents

18   relevant evidence to support an opinion; how well the source explains the opinion; whether the

19   source has a specialty or area of expertise related to the individual’s impairments; and any other

20   factors that tend to support or refute the opinion. SSR 06-03p, 2006 WL 2329939, at *4-5. Thus,

21   “depending on the particular facts in a case, and after applying the factors for weighing opinion

22   evidence, an opinion from a medical source who is not an ‘acceptable medical source’ may

23   outweigh the opinion of an ‘acceptable medical source . . . .’” SSR 06-03p, 2006 WL 2329939,

24   at *5 (emphasis added). “For example, it may be appropriate to give more weight to the opinion

25   of a medical source who is not an acceptable medical source if he or she has seen the individual

26   more often than the treating source and has provided better supporting evidence and a better

27   explanation for his or her opinion.” Id.

28          Based on the above, to the extent the ALJ discounted Dr. Bateman’s opinion because he

                                                      16
1    is not an acceptable medical source, this was not a sufficient reason to discount his opinion.

2    Moreover, the ALJ did not discuss the nature and extent of plaintiff’s treating relationship with Dr.

3    Bateman; the fact that his opinion was based on relevant evidence, including examination and

4    testing in both 2005 and in 2013, on MRIs and x-ray reports, and on Dr. Bateman’s frequent

5    treatment and observation of plaintiff; how well Dr. Bateman articulated his opinion; or Dr.

6    Bateman’s expertise as a chiropractor treating plaintiff’s spine and neck impairments (and even

7    his observations of her mental health) for over 15 years. Indeed, other than the 2014 report of the

8    orthopedic consultative examiner, and a brief mention that there are “findings of some back and

9    neck pathology in the record” [AR at 27 (citing AR at 1128-32 (the August 30, 2013, reports of

10   plaintiff’s cervical and lumbar MRIs))], the ALJ did not discuss any other medical evidence of

11   record relating to plaintiff’s complaints of back and neck pain. Additionally, although the ALJ found

12   that Dr. Bateman’s report was not corroborated by any treatment notes, the breadth and depth of

13   his discussion of plaintiff’s longitudinal history and of his examinations in 2005 and in February

14   2013, demonstrate that his opinion was not made up out of whole cloth, and was at least along

15   the lines of a consultative examination. The ALJ, however, completely failed to comment at all on

16   any of Dr. Bateman’s findings or limitations.

17          While an ALJ is not required to address all evidence presented to him, he must explain why

18   significant and probative evidence has been rejected. Vincent v. Heckler, 739 F.2d 1393, 1395

19   (9th Cir. 1984) (citation omitted). “[A]n explanation from the ALJ of the reason why probative

20   evidence has been rejected is required so that . . . [the] [C]ourt can determine whether the reasons

21   for rejection were improper.” Cotter v. Harris, 642 F.2d 700, 706-07 (3d Cir. 1981) (citation

22   omitted). Moreover, an ALJ must consider all of the relevant evidence in the record and may not

23   point to only those portions of the record that bolster his findings. See, e.g., Holohan v.

24   Massanari, 246 F.3d 1195, 1207-08 (9th Cir. 2001) (holding that an ALJ cannot selectively rely

25   on some entries in plaintiff’s records while ignoring others); Aukland v. Massanari, 257 F.3d 1033,

26   1035 (9th Cir. 2001) (“[T]he [ALJ]’s decision ‘cannot be affirmed simply by isolating a specific

27   quantum of supporting evidence.’”) (citing Sousa v. Callahan, 143 F.3d 1240, 1243 (9th Cir.

28   1998)); see also Reddick v. Chater, 157 F.3d 715, 722-23 (9th Cir. 1998) (it is impermissible for

                                                      17
1    the ALJ to develop an evidentiary basis by “not fully accounting for the context of materials or all

2    parts of the testimony and reports”); Robinson v. Barnhart, 366 F.3d 1078, 1083 (10th Cir. 2004)

3    (“The ALJ is not entitled to pick and choose from a medical opinion, using only those parts that

4    are favorable to a finding of nondisability.”); Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir.

5    1975) (an ALJ is not permitted to reach a conclusion “simply by isolating a specific quantum of

6    supporting evidence.”); Whitney v. Schweiker, 695 F.2d 784, 788 (7th Cir. 1982) (“[A]n ALJ must

7    weigh all the evidence and may not ignore evidence that suggests an opposite conclusion.”)

8    (citation omitted); Switzer v. Heckler, 742 F.2d 382, 385-86 (7th Cir. 1984) (“The ALJ is not entitled

9    to pick and choose from a medical opinion, using only those parts that are favorable to a finding

10   of nondisability.”).

11          In this case, the consultative orthopedic evaluator (to whom the ALJ gave “significant

12   weight,” albeit also without stating that examiner’s clinical findings or opinions), reviewed the same

13   2013 MRIs reviewed by Dr. Bateman, found similar reduced range of motion in plaintiff’s neck and

14   back, and also noted a positive straight leg raising test “limited to 80 degrees with considerable

15   hamstring spasms, bilaterally.” [AR at 1150-54.] There is no evidence that he reviewed any other

16   medical records, including Dr. Bateman’s report. Based on his one-time examination of plaintiff,

17   the consultative examiner determined that plaintiff suffered from “[c]ervical spine pain, with

18   radiation of pain into the upper extremities due to herniated discs and discogenic disease,” and

19   “[l]ow back pain, with radiation of pain into the lower extremities due to herniated discs and

20   discogenic disease.”     [AR at 1154.]     Notwithstanding these significant clinical findings (or

21   apparently, without considering plaintiff’s assessed weight of “220 lbs. without shoes”), the

22   consultative examiner, without explanation, found that plaintiff can “lift and carry 20 pounds

23   occasionally and 10 pounds frequently”; “stand and walk 6 hours in an 8-hour workday with

24   appropriate breaks, and sit 6 hours in an 8-hour workday with appropriate breaks”; pushing and

25   pulling is unlimited, “other than to lift and/or carry”; and posturally, she “is able to bend stoop,

26   crouch and climb occasionally.” [Id.]

27          Dr. Bateman’s examination, in contrast, was based on over 15 years of treatment of plaintiff

28   and on a complete physical examination in February 2013. His opinions in that report were based

                                                      18
1    on the same. Thus, Dr. Bateman’s opinion could have been substantiated by his 15 years of

2    treatment notes had they been provided, but which were not part of the record. In fact, Dr.

3    Bateman’s treatment of plaintiff’s physical back and neck pain for over 15 years itself belies the

4    ALJ’s finding that plaintiff “has had little therapy or treatment . . . for her back.” AR at 27. The

5    Court finds (without deciding) that this may be one of those instances when more weight should

6    have been given to the opinion of the “other” medical source, because Dr. Bateman is a qualified

7    and licensed practitioner who has seen plaintiff far more often than the one-time consultative

8    examiner and provided better supporting evidence and a better explanation for his opinion than

9    did the consultative examiner.

10          In any event, the ALJ’s failure to give legally sufficient reasons for rejecting Dr. Bateman’s

11   opinion impacted on his assessment of whether plaintiff’s medically determinable impairments

12   could reasonably be expected to produce the physical symptoms testified to by plaintiff. Moreover,

13   to the extent the ALJ also did not mention other treating providers, he must consider on remand

14   all of the medical evidence.

15

16   C.     MEDICAL OPINIONS AND OBESITY

17          Plaintiff contends that the ALJ substituted his non-medical judgment for that of plaintiff’s

18   health care professionals when he “downgrad[ed] [her] mental health impairments” and “boil[ed]

19   them into a sole impairment (anxiety).” [JS at 12]. She argues that her depression and PTSD

20   are severe impairments and it was error not to include them, or any limitations stemming from

21   them. [Id.] She points to the longitudinal records from Dr. Mac (her treating psychiatrist) and Ajay

22   Malhotra, Ph.D. (her treating psychotherapist), who have diagnosed her with major depressive

23   disorder, recurrent, moderate; ADHD; generalized anxiety disorder, PTSD, and panic disorder.

24   [JS at 13 (citing AR at 23, 1216).] Plaintiff also contends that the ALJ erred by not finding that

25   plaintiff’s obesity was a severe impairment. [JS at 21.]

26          Defendant counters plaintiff’s arguments.

27          Because the matter is being remanded for reconsideration of plaintiff’s subjective symptom

28   testimony pursuant to SSR 16-3p with respect to her physical and mental impairments and

                                                      19
1    limitations, and for reconsideration of the medical opinion evidence generally, the ALJ on remand

2    must also reconsider the evidence of record regarding plaintiff’s mental health impairments and

3    treatment, and consider the impact, if any, of her obesity on her RFC.

4

5                                                     VI.

6                               REMAND FOR FURTHER PROCEEDINGS

7           The Court has discretion to remand or reverse and award benefits. Trevizo, 871 F.3d at

8    682 (citation omitted). Where no useful purpose would be served by further proceedings, or where

9    the record has been fully developed, it is appropriate to exercise this discretion to direct an

10   immediate award of benefits. Id. (citing Garrison, 759 F.3d at 1019). Where there are outstanding

11   issues that must be resolved before a determination can be made, and it is not clear from the

12   record that the ALJ would be required to find plaintiff disabled if all the evidence were properly

13   evaluated, remand is appropriate. See Garrison, 759 F.3d at 1021.

14          In this case, there are outstanding issues that must be resolved before a final determination

15   can be made.      In an effort to expedite these proceedings and to avoid any confusion or

16   misunderstanding as to what the Court intends, the Court will set forth the scope of the remand

17   proceedings. First, because the ALJ failed to provide specific, clear and convincing reasons,

18   supported by substantial evidence in the case record, for discounting plaintiff’s subjective symptom

19   testimony regarding her physical and mental health impairments and limitations, the ALJ on

20   remand, in accordance with SSR 16-3p, shall reassess plaintiff’s subjective allegations and either

21   credit her testimony as true, or provide specific, clear and convincing reasons, supported by

22   substantial evidence in the case record, for discounting or rejecting any testimony. Second, the

23   ALJ on remand shall reassess the medical record relating to plaintiff’s physical and mental health

24   impairments, including the opinion of Dr. Bateman, and other treating providers (some of whom

25   have been mentioned herein). The ALJ must explain the weight afforded to each opinion and

26   provide legally adequate reasons for any portion of an opinion that the ALJ discounts or rejects,

27   including a legally sufficient explanation for crediting one doctor’s opinion over any of the others.

28   Finally, based on his reevaluation of the medical record and plaintiff’s subjective symptom

                                                      20
1    testimony, and his consideration of plaintiff’s alleged obesity and its effects, if any, on her

2    limitations, the ALJ shall reassess plaintiff’s RFC and determine, at step five, with the assistance

3    of a VE if necessary, whether there are jobs existing in significant numbers in the national

4    economy that plaintiff can still perform.6 See Shaibi v. Berryhill, 870 F.3d 874, 882-83 (9th Cir.

5    2017).

6

7                                                    VII.

8                                              CONCLUSION

9             IT IS HEREBY ORDERED that: (1) plaintiff’s request for remand is granted; (2) the

10   decision of the Commissioner is reversed; and (3) this action is remanded to defendant for further

11   proceedings consistent with this Memorandum Opinion.

12            IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this Order and the

13   Judgment herein on all parties or their counsel.

14            This Memorandum Opinion and Order is not intended for publication, nor is it

15   intended to be included in or submitted to any online service such as Westlaw or Lexis.

16

17   DATED: November 5, 2018
                                                                     PAUL L. ABRAMS
18                                                          UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
        6
27         Nothing herein is intended to disrupt the ALJ’s step four finding that plaintiff is unable to
     perform her past relevant work as a stock clerk, a florist, a retail assistant manager, a bead
28   worker, and a picture framer. [AR at 28.]

                                                     21
